Buchanan, J.,
dissenting:
I concur in the opinion of the court upon all the errors assigned except that based upon bill of exceptions Ho. 5. The defendant’s instruction set out in that bill of exceptions, and which the court refused to give, was, in my opinion, a correct statement of law, and should have been given by the court. It instructed the jury how they ought to consider the prisoner’s verbal confessions of guilt, and if they believed from the evidence that when the prisoner admitted his guilt, he only meant to confess that he was guilty of having criminal connection with the prosecutrix, and causing her to become pregnant, that they could not consider his confessions as corroborating evidence of the seduction charged. Corroborating evidence of the seduction was necessary to a conviction. The prisoner’s confessions were *778relied on as corroborating the prosecutrix on that point. He testified that, when he made the confessions proven, he did not intend to confess (and that he was not guilty of) the seduction charged. This was a vital question in the cause. The instruction stated the law correctly. There was evidence tending to sustain the theory upon which the instruction was based. Whether that evidence was true or not was a question for the jury. The prisoner, in my judgment, was clearly entitled to the instruction asked for, and the court erred in refusing it, unless the instruction given by the court in lieu thereof cured that error. 4 Minor’s Insts. 919-920; B. & O. R. Co. v. Polly, Woods & Co., 14 Gratt. 447-8; Bertha Zinc Co. v. Martin, 93 Va. 791-2.
The instruction given by the court stated the law as to the manner in which verbal confessions of guilt were ti> be considered almost in the very language of the prisoner’s instruction, and covered that portion of the instruction fully, but it wholly omitted to instruct them at all upon the other point covered by the latter portion of the rejected instruction, which was equally material to the prisoner’s case.
For this error, I think the judgment complained of ought to be reversed, and a new trial granted.

Affirmed.

Cardwell, J., concurs with Buchahak, J.